DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-3, 5, and 7-20 are pending in the application, claims 8-20 are withdrawn from consideration.  Claims 4 and 6 have been cancelled.
Amendments to the claims 1, 3, and 7, filed on 23 June 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 23 June 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 23 June 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 23 June 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.  While the applicants amendments to the claims overcome the 35 U.S.C. §102 rejections over Edh, the claims would still be rejected over Edh under 35 U.S.C. §103.  In that the applicants arguments still pertain the prior art rejections made of record, they have been discussed below in an effort to promote compact prosecution.
Applicants argue that Edh teaches that the surface layer of the multi-ply paper, that comprises the carbon fiber and cellulose fiber, is required to be closest to the core (gypsum slurry).  However, applicants argue that the claimed invention recites that the surface layer is the furthest away ply of the multi-ply paper, which does not come in contact with the core (gypsum slurry) ([0038] of the instant specification), and would not teach the claimed invention.  The examiner respectfully disagrees.  In response to applicants argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a surface ply of a multi-ply paper wherein the surface ply is the furthest away from the core (gypsum layer) and does not come in contact with the core (gypsum layer)") is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  (In the instant case, the surface layer is considered to merely be an exterior ply of the multi-ply paper, since no clear indication of the surface layer is made with reference to the core in the claims.)
Applicants go on to argue that there is combination of Edh and Yoshida is improper, wherein the prior art of Yoshi is non-analogous art because it is directed to fiberglass mats and is irrelevant to carbon fiber in a multi-ply paper cover sheet.  The examiner respectfully disagrees.  In response to applicant's argument that Yoshida is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Edh and Yoshida deal with gypsum panels used in construction ([Pg. 3: li. 16-18] of Edh; [Col. 1: li. 6-23] and [Col. 12: li. 34-36 and 52-60] of Yoshida); which is the same field of endeavor of construction products.
Applicants further argue the unexpected results of sufficiently strong conductivity being obtained when the carbon fibers are incorporated in the surface ply.  The examiner respectfully disagrees.  In the instant case, burden is upon applicant to establish that results are unexpected and significant (see MPEP §706.02(b)), however, no showing is provided other than attorney's mere statement of unexpected results.  In that an attorney's argument does not replace evidence where evidence is needed (see MPEP §2145(I)) there is insufficient showing of the claimed invention having unexpected results. 
Therefore, in light of applicants arguments, it is the decision of the examiner that the rejections made of record over Edh and Edh in view of Yoshida are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edh et al. (WO 99/62076 A1).
Regarding Claim 1:  Edh discloses a cellulose layer (which is considered equivalent to the claimed "surface layer") containing 95-100% of carbon fibers and cellulose fibers, calculated on the bone dry weight, the amount of the carbon fibers with a diameter from 1 to 15 microns and a length from 1 to 20 mm being from 4 to 20% by weight, calculated on bone dry weights, and the amount of the cellulose fibers being from 75 to 96% by weight, calculated on bone dry weights ([Pg. 2: li. 16-23] of Edh); which overlaps the presently claimed range of --the carbon fibers are incorporated in the surface ply in an amount from 2% wt to 5% wt of fibers total per the ply, and wherein the remainder of the fibers in the ply are cellulose fibers--.  Edh differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Edh, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Edh also discloses that the cellulose layer can be produced on an ordinary paper machine ([Pg. 3: li. 28] of Edh), and that the cellulose layer can be combined with several other conventional cellulose plies into a paper board (which is considered equivalent to the claimed "multi-ply paper"), wherein said paper board (as a liner) can be incorporated into other products such as conventional floor materials and wall and ceiling products, including gypsum boards, wherein the conventional cellulose plies are nearest the gypsum board ([Pg. 3: li. 10-25] and [Pg. 4: li. 5-13] of Edh).  It is also disclosed by Edh that bonda are formed between the gypsum board and the liner or paper board ([Pg. 3: li. 19-27] of Edh).  Edh further discloses that the cellulose layer ("surface layer") 
Regarding Claim 2:  Edh discloses that the building construction product is a wallboard, a fiberboard, a ceiling tile, or a floor tile ([Pg. 3: li. 16-18] of Edh).
Regarding Claim 3:  Edh discloses that he building construction product is a wallboard and the electroconductive paper ("liner" or "paper board") comprising carbon fibers is applied over at least one long surface of the wallboard ([Pg. 3: li. 10-27] and [Pg. 4: li. 5-13] of Edh).
Regarding Claim 5:  Edh discloses that the carbon fibers are long carbon fibers, short carbon fibers, or any mixture thereof ([Pg. 2: li. 16-23] and [Pg. 4: li. 5-13] of Edh).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edh et al. (WO 99/62076 A1) as applied to claim 1 above, and further in view of Yoshida et al. (US 7,641,764 B2).
Edh is relied upon as described above.
Regarding Claim 7:  Edh fails to disclose that --the carbon fibers are incorporated in the paper cover sheet in a pattern--.
Yoshida discloses a non-woven fabric for gypsum board (title), that the non-woven fabric can be provided with a conductive composition and prepared using a papermaking machine (e.g. a cylinder paper machine) ([Col. 12: li. 34-36 and 52-60] of Yoshida).  Yoshida also discloses that when using a cylinder paper machine, the formed fiber web orients in the machine direction ([Col. 13: li. 10-19] of Yoshida).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the non-woven web of Yoshida with the electroconductive paper of the building construction product disclosed by Edh in order to have --the carbon fibers are incorporated in the paper cover sheet in a pattern--.  One of ordinary skill in the art would have been motivated to have combined the non-woven web of Yoshida with the electroconductive paper of the building construction product disclosed by Edh, from the stand-point of having oriented fibers ([Col. 13: li. 10-19] of Yoshida).  (In the instant case, since both Yoshida and Edh disclose a liner on a gypsum board comprising a nonwoven sheet of fibers, it would have been obvious to have employed the cylinder paper machine of Yoshida as the paper machine of Edh.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        /FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781